PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/950,957
Filing Date: 11 Apr 2018
Appellant(s): JACOBS et al.



__________________
Bryan H. Davidson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9-13 and 15 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is not clear what are considered “high performance” polyolefin fibers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3-7, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over USPN 5,275,873 to Chitrangad in view of USPN 4,422,993 to Smith.
Claim 1, Chitrangad discloses a process for the production of a monolayer composite article comprising a unidirectional array of high performance polyolefin fibers, the process comprising the steps of: (a) positioning the fibers in a coplanar, parallel fashion, and (b) consolidating the fibers in a plastic matrix material to obtain the monolayer composite article (see entire document including column 1, line 34 through column 2, line 33 and Examples 1-3).
Chitrangad discloses that the fiber material may be highly oriented polyethylene (paragraph bridging columns 1 and 2) but Chitrangad does not appear to specifically mention stretching the fibers. Smith discloses that it is known in the art to stretch ultrahigh molecular weight linear polyethylene fibers by a ratio of greater than 1.05 to result in improved modulus and tensile strength (see entire document including column 1, lines 6-10, column 2, lines 55-59, column 3, lines 17-32, and column 4, lines 12-24). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to stretch the fibers of Chitrangad motivated by a desire to provide the composite article with improved properties and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Regarding the fibers being stretched after step (a), the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04). 
Claim 3, step (b) comprises consolidating the fibers by embedding the fibers at least partially in the plastic matrix material (column 1, lines 34-38 and column 2, lines 24-33).
Claim 4, step (c) is practiced by increasing the transport velocity of the fibers at a position in the process line for the production of the monolayer composite article (column 4, lines 25-31 of Smith).
Claims 5-7, the increase in the transport velocity is accomplished by transporting the fibers over at least a first and at least a subsequent second transportation roll, the second transportation roll having a tangential velocity at its surface that is higher than the tangential velocity at its surface of the first roll (column 4, lines 25-31 of Smith).

Claim 9, Chitrangad discloses the production of a cross-layered composite article which comprises stacking at least one pair of monolayer composite articles according such that respective direction of the fibers each of the monolayer composite articles is rotated with respect to the fiber direction in an adjacent monolayer composite article (column 1, lines 39-56).
Claim 10, the fibers are polyolefin fibers having a tensile strength of at least 1 GPa and a modulus of at least 40 GPa (abstract and claim 3 of Smith).
Claim 11, the polyolefin fibers are obtained by a spinning process (column 3, lines 17-32). The Office takes official notice (now admitted prior art) that gel spinning is a well-known method of spinning fibers. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers with any suitable spinning process, such as gel spinning, because it is within the general skill of a worker in the art to select a spinning method.
Claim 12, the high molecular weight linear polyethylene has a weight average molecular weight of at least 400,000 g/mol (column 3, lines 17-32).
Claim 13, step (c) is practiced after step (a) and before step (b) (column 1, lines 34 through column 2, line 34). Plus, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Claim 15, step (b) comprises consolidating the fibers by embedding the fibers wholly in the plastic matrix material (column 1, lines 34 through column 2, line 34).




(2) Response to Argument
Claims 1, 3-7, 9-13 and 15 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the Non-Final Office Action mailed 3/6/2020, the Examiner rejected claims 1-7, 9-13 and 15 under 35 USC §112, second paragraph, for being indefinite because it is not clear what are considered “high performance” polyolefin fibers. In Appellant’s subsequent response (filed 6/8/2020), the Appellant didn’t traverse said 35 USC §112 second paragraph rejection but rather amended claims 10, 11, and 12 (deleting the phrase “high performance”) and indicated that “The amendments made to the pending claims are believed to address all issues which prompted rejection under 35 USC §112, second paragraph.” It is clear that the Appellant forgot to also delete “high performance” from claim 1. 
Now, at appeal, for the first time, the Appellant asserts that the phrase is definite. Specifically, the Appellant now asserts that the term “high performance polyolefin fibers” means polyolefin fibers that:
1) are gel-spun from polyolefin, 
2) have a high molecular weight (e.g., at least 400,000 g/mol),
3) have a tensile strength of at least 1.2 GPa, and 
4) have a modulus of at least 40 GPa.
Appellant’s argument is not persuasive. The specification asserts (page 4, lines 19-27) that high performance polyolefin fibers are “known to the skilled person” but said assertion is completely unsupported. It is well settled that unsupported arguments are no substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). Said paragraph is completely silent regarding the meaning of the phrase. Rather, said paragraph asserts that “ballistically effective” fibers have a “high tensile strength, a high tensile modulus and/or high energy absorption” and that “It is preferred for the (ballistically effective) fibers to have a tensile strength of at least 1.2 GPa and a tensile modulus of at least 40 GPa.” Therefore, the specification defines the meaning of “ballistically effective” fibers but completely fails to define the meaning of “high performance polyolefin fibers.” 

Further, regarding Appellant’s assertion that “high performance polyolefin fibers” must be gel-spun, gel-spinning isn’t even mentioned on page 4, lines 19-27. Rather, gel-spinning isn’t mentioned until four paragraphs later (page 5, lines 6-12) wherein the paragraph is silent regarding “high performance” polyolefin fibers and asserts that “Preferably, use is made of” gel-spun polyolefin fibers. 
The Appellant, apparently recognizing that claim 1 is indeed indefinite, asserts that “at least claims 10-12” are definite because they claim tensile strength and modulus (claim 10), gel spinning (claim 11), and high molecular weight (claim 12). The Examiner respectfully disagrees that even claim 10, 11, or 12 is definite because there is no specification support for the assertion that “high performance polyolefin fibers” means that which is asserted by the Appellant. It is well settled that unsupported arguments are no substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). As explained above, the specification defines the meaning of “ballistically effective” fibers but completely fails to define the meaning of “high performance polyolefin fibers.” Plus, if the phrase “high performance polyolefin fibers” means the subject matter listed in claim 10, 11, and 12, then claims 10, 11, and 12 fail to further limit claim 1. The existence of claims 10, 11, and 12, claiming the limitations the Appellant (now) asserts are implied by “high performance polyolefin fibers,” is evidence that “high performance polyolefin fibers” means something other than that which is asserted by the Appellant. Otherwise, claims 10, 11, and 12 would fail to further limit claim 1 and claims 10, 11, and 12 such that claims 10, 11, and 12 should be rejected under 35 USC §112, fourth paragraph.



Claims 1, 3-7, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over USPN 5,275,873 to Chitrangad in view of USPN 4,422,993 to Smith.
	The Appellant asserts that Chitrangad alone fails to teach or suggest the claimed process. The Examiner agrees but Appellant’s argument isn’t commensurate in scope with the current rejection. The claims are rejected by Chitrangad in view of Smith. The Examiner asserts that Chitrangad in view of Smith teaches the claimed process.
Chitrangad discloses that the fiber material may be highly oriented polyethylene (paragraph bridging columns 1 and 2) but Chitrangad does not appear to specifically mention stretching the fibers. Smith discloses that it is known in the art to stretch ultrahigh molecular weight linear polyethylene fibers by a ratio of greater than 1.05 to result in improved modulus and tensile strength (see entire document including column 1, lines 6-10, column 2, lines 55-59, column 3, lines 17-32, and column 4, lines 12-24). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to stretch the fibers of Chitrangad motivated by a desire to provide the composite article with improved properties and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Regarding the fibers being stretched after step (a), the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04). 
In response, the Appellant asserts that Chitrangad teaches away from stretching because “the required tension would actually fade as a result of the elongating filaments of the yarn.” The Examiner respectfully disagrees. There is absolutely no evidence that filament tension would necessarily “fade” after stretching the filaments. It is well settled that unsupported arguments are no substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). On the contrary, filaments that are stretched are under tension during stretching and after filament stretching ceases the filaments remain in a state of tension (after reducing the stretched tension enough to end filament stretching) unless all tension is intentionally removed. 
Chitrangad doesn’t require tension prior to impregnation (consolidation) of the fibers (column 2, lines 10-13). Therefore, Chitrangad in view of Smith teaches positioning (non-tensioned) fibers in a coplanar, parallel fashion (Chitrangad), stretching the fibers as claimed (Smith), and then tensioning and consolidating the fibers in a plastic matrix material to obtain a monolayer composite article (Chitrangad). 
	The Appellant also asserts that Chitrangad teaches woven fibers without resin and fails to teach or suggest fibers in parallel fashion with resin. The Examiner respectfully disagrees. Chitrangad discloses that fabrics eligible for use in the invention may be unidirectional, in which all of the fibers are substantially parallel (column 1, lines 39-41), and that the ballistic structures of the invention cover both soft ballistic structures without matrix resin and composite/rigid ballistic structures in which resin is present (column 1, lines 34-38).
The Appellant also asserts that after embedding and compaction no remaining tension is present in the claimed process. The Examiner respectfully disagrees. Appellant’s argument is not commensurate in scope with the current claims. The current claims are silent regarding tension after consolidation. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789         

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.